Citation Nr: 0119934	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  95-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 
percent, for a right knee disability, prior to September 18, 
2000.

2.  Entitlement to an increased (compensable) rating for a 
right great toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from June 1971 to May 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a 10 percent rating for 
a right knee disability and which continued a noncompensable 
rating for a right great toe disability.

An October 2000 rating decision established entitlement to a 
100 percent rating for the veteran's right knee disability as 
of September 18, 2000.  That rating was provided under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055, which 
provide for a 100 percent evaluation for the one year period 
following implantation of a prosthetic knee.  The RO has 
proposed to reduce that evaluation to 30 percent effective 
November 1, 2001.  Since the proposed rating reduction has 
not been implemented, it is not ripe for review by the Board.  

The veteran's representative noted in a presentation to the 
Board that the RO had only paid the veteran at the one 
hundred percent rate That rating represents a full grant of 
benefits sought on appeal as to the current increased rating 
as the veteran has been granted a schedular 100 percent 
rating.  However, that rating does not represent a grant of 
full benefits sought on appeal as the issue of entitlement to 
a rating greater than 10 percent prior to September 18, 2000, 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

In a written statement dated in May 2001, the veteran wrote 
that his appeals as to higher evaluations for left knee and 
right ankle disabilities had been satisfied by recent rating 
decision.  Thus, the veteran's appeal as to those issues has 
been withdrawn.  38 C.F.R. § 20.204 (2000).

At times during the course of this appeal the veteran has 
reported that he is not working.  The veteran's statements 
could be construed as raising the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  This issue is moot for the period during 
which a 100 percent schedular evaluation is in effect, but is 
relevant for the periods during which that evaluation was not 
in effect.  VAOPGCPREC 6-99 (1999).  Inasmuch at the issue of 
entitlement to TDIU has not been adjudicated, that issue is 
referred to the RO for adjudication.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  Prior to September 18, 2000, the veteran's right knee 
disability was productive of slight recurrent lateral 
instability and exhibited either X-ray evidence of arthritis 
with a noncompensable level of limitation of motion or a 
level of limitation of motion warranting a 10 percent rating.

3.  The veteran's right great toe disability is productive of 
a noncompensable level of limitation of motion with X-ray 
evidence of arthritis.


CONCLUSIONS OF LAW

1.  Prior to September 18, 2000, the criteria for an 
additional rating of 10 percent, but not greater, for the 
veteran's right knee disability pursuant to Diagnostic Code 
5003 or Diagnostic Code 5261 were met, but an increased 
rating, greater than 10 percent, pursuant to Diagnostic Code 
5257 was not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.71, 4.71a, Plate II, Diagnostic Codes 
5003, 5256-5261 (2000).

2.  The criteria for entitlement to an increased rating of 10 
percent, but not greater, for residuals of a Swanson 
prosthesis of the right great toe are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic 
Codes 5003, 5171 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has not alleged 
that there are any relevant records that may be obtained 
which have not already been associated with the claims 
folder.  The appellant has been informed of the evidence 
necessary to substantiate the claims on appeal in the 
statement of the case and in the supplemental statements of 
the case.  The Board accordingly finds that the duty to 
assist the appellant has been satisfied.

I.  Entitlement to an increased rating, greater than 10 
percent, for a right knee disability, prior to September 18, 
2000.

The veteran contends that a rating greater than 10 percent 
was warranted prior to September 18, 2000, for his right knee 
disability.

The veteran established service connection for postoperative 
residuals of a right medial meniscectomy by means of a 
September 1980 rating decision, which assigned a 
noncompensable disability rating.  An increased rating of 10 
percent was granted by a June 1993 rating decision.  That 
rating is the subject of this appeal.

An October 2000 rating decision established entitlement to a 
100 percent rating for the veteran's right knee disability as 
of September 18, 2000.  That rating represents a full grant 
of benefits sought on appeal as to the current increased 
rating as the veteran has been granted a schedular 100 
percent rating.  However, that rating does not represent a 
grant of full benefits sought on appeal as the issue of 
entitlement to a rating greater than 10 percent prior to 
September 18, 2000, remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Knee disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5256-5261 of the Schedule.  
38 C.F.R. § 4.71a (2000).  

Under those criteria, a rating of 10 percent is warranted 
where the evidence shows slight recurrent subluxation or 
lateral instability (Diagnostic Code 5257); symptomatic 
removal of a semilunar cartilage (Diagnostic Code 5259); 
Limitation of flexion of 45 degrees (Diagnostic Code 5260); 
or limitation of extension to 10 degrees (Diagnostic Code 
5261).  A rating greater than 10 percent is warranted where 
the evidence shows ankylosis of the knee (Diagnostic Code 
5256); moderate recurrent subluxation or lateral instability 
(Diagnostic Code 5257); a dislocated semilunar cartilage with 
frequent episodes of locking pain and effusion into the joint 
(Diagnostic Code 5258); limitation of flexion to 30 degrees 
(Diagnostic Code 5260); or limitation of extension to 15 
degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a (2000).

The terms "slight," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2000).  The use of terminology such as "slight" or 
"moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) 
(2000).

In VAOPGCPREC 23-97, VA's general counsel held that a 
claimant who has arthritis and instability of the knee might 
be rated separately under Diagnostic Codes 5003 and 5257.  
The general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

A January 1992 private medical report shows that the veteran 
had known degenerative disease of both knees and was status 
post meniscal procedure approximately 15 years prior in 
service.  On physical examination, he was tender along the 
medial joint line especially posteriorly on the right knee.  
Range of motion was from 10 degrees to 90 degrees.  
Ligamentous examination was stable.  There was neutral 
alignment.  X-rays showed degenerative changes mainly in the 
medial compartment and also in the patellofemoral 
articulation bilaterally.  The left was worse than the right.  
Alignment was neutral on the right.  The examiner provided an 
impression of probable degenerative meniscal tear of the 
right knee with underlying degenerative joint disease of the 
right knee, mainly the medial compartment.

A May 1992 private medical report shows that the right knee 
hurt worse than the left, localized to the medial joint area.  
Physical therapy provided no real progress.  Right knee 
examination showed patellofemoral crepitus.  The examiner 
diagnosed early medial compartment degenerative joint disease 
of the right knee.

A May 1992 private radiology report shows degenerative 
narrowing present in the medial plateaus of both knees.  
There was evidence of bony spurs.  There was no evidence of 
fracture or dislocation.

An August 7, 1992, private medical report shows that the 
veteran underwent arthroscopic debridement of the right knee 
due to degenerative joint disease with synovitis of the right 
knee.

An August 12, 1992, private medical report shows that the 
veteran had a range of right knee motion from 0 degrees to 90 
degrees.

A September 1992 private medical report shows that the 
veteran had improved over his pre-operative condition in the 
right knee and he was able to do well on flat, level ground.

A December 1992 VA joints examination shows that the veteran 
complained of pain and arthritis in the knees since 1974.  He 
had cartilage surgery on several occasions in both knees.  He 
walked about a block to a block and a half.  Pain was 
relieved by resting and by Feldene.  He stated that the pain 
woke him from sleep at night.  Cold and damp weather 
aggravated the pain.  The veteran was described as a rather 
obese individual, whose obesity contributed to his problems.  
There was no swelling or deformity.  There were scars from 
previous surgeries of both knees.  Both knees flexed 30 
degrees bilaterally and extended to 100 percent of normal or 
140 degrees.  The examiner diagnosed torn cartilage of both 
knees and ligament damage of both knees.

A January 1993 VA joints examination shows that the veteran 
was seen to determine the range of motion of his knees.  
Range of motion of the knee was to 110 degrees of flexion on 
the left and 120 degrees of flexion on the right.  The 
veteran felt that the better range of motion on the right as 
the result of a recent arthroscopic debridement.

A March 1993 VA medical report shows that the veteran 
complained of pain and swelling of the knees off and on for 
years.  He was taking Motrin and Feldene.  Both knees had 
full range of motion.  The examiner diagnosed degenerative 
joint disease of the knees.

A March 1993 VA radiology report shows mild degenerative 
changes in both knees.  The joint spaces were slightly 
narrowed laterally.  The articular surfaces were smooth.  The 
bony trabecula revealed no abnormalities.  There was no 
significant joint effusion.  The examiner diagnosed 
degenerative changes.

An August 1993 VA medical report shows that the veteran was 
issued a new large hinged knee brace for his right knee.

A September 1993 VA medical report shows that the veteran 
complained of pain in both knees when on his feet or bending.  
He walked with a cane.  The examiner diagnosed degenerative 
joint disease of the knees.

At a September 1994 personal hearing, the veteran stated that 
he had swelling in the knees.  He had pain most of the time, 
but took Feldene for inflammation.  He used to wear a brace 
when he was out and took a cane with him if he was going to 
be out more than two hours in case the knee popped.  Stairs 
and hills hurt somewhat, and he had more trouble going up 
hill than down hill.  The knee would sometime go out and when 
it did, he would end up on the floor.  That had happened 
about three or four time in the previous twelve months.  
Sitting for 30 to 35 minutes would alleviate the problem.

An October 1994 VA examination notes that the veteran walked 
with a cane and wore a brace on the right knee.  He walked 
with a slow, purposeful gait, using a cane.  The examiner 
diagnosed degenerative joint disease of both knees, by 
history.

A December 1994 VA medical report shows that the veteran 
complained of constant pain in the knees and that his knees 
were unstable.  He had difficulty walking down steps for 
three years.  Physical examination found the knees without 
effusion.  The veteran took Feldene.

Another December 1994 medical report notes that the veteran 
complained of pain in both knees and was interested in total 
knee replacements.  He stated that he had stopped working 
some years before due to pain in the knees and was on 
disability benefits and going to school.  He was overweight.  
The surgical scars on both knees were well healed.  There was 
no joint effusion on the right.  There was full range of 
motion present and no ligamentous laxity.  He had no specific 
tenderness, but did complain of pain with motion, 
particularly in the left knee.  The examiner did not feel 
that the veteran was a candidate for knee replacements.

A December 1994 VA radiology report of the veteran's knees 
shows that there was mild joint space narrowing bilaterally.  
Significant osteophyte formation was not identified.  Some 
spurring of the tibial spines was demonstrated.  There was no 
significant joint effusion.  The examiner provided an 
impression of early degenerative changes of the knees 
evidenced by joint space narrowing.

A March 1995 VA medical report shows that the veteran was 
doing well.  He had 90 degrees of flexion and was near full 
extension.

A July 1999 VA medical report shows that the veteran 
complained of pain and stiffness in the right knee for many 
years.  He reported with exacerbation of the pain 
approximately two weeks prior.  The veteran wore a brace on 
the right knee.  He reported pain mainly around the medial 
aspect and subpatellar region upon movement.  He reported 
excellent benefit from the knee brace.  There was no edema, 
erythema, or hyperthermia.  The medial joint line was tender 
to touch.  Right knee range of motion was from 0 degrees to 
95 degrees.  He complained of medial and subpatellar pain on 
flexion.  Extensive crepitus was noted.  Ligament integrity 
in the right knee appeared to be good.  No laxity was noted.  
However, valgus stress was painful in the medial aspect.  
There was no ballotment.  The examiner provided an assessment 
of status post exacerbation of right knee problem with 
probably medial collateral ligament sprain and degenerative 
joint changes.

A July 1999 VA radiology report of the veteran's right knee 
shows no evidence of fracture, dislocation, or subluxation.  
There was narrowing of the joint space at the medial 
compartment area with sclerosis of the articular surface due 
to osteoarthritic changes.  There were hypertrophic spurs in 
the area of the patella.  The soft tissues were unremarkable.  
The examiner diagnosed degenerative changes.

A December 1999 VA medical report shows that the veteran had 
decreased range of motion in the right knee.  He was unable 
to flex more than 10 degrees without pain.

A February 2000 VA medical report shows that the veteran 
complained of pain, clicking, and intermittent swelling in 
the right knee since 1975.  He was pain-free after his last 
right knee operation in 1989, but the pain had recurred.  He 
used a derotation brace on his right knee, which helped to 
some extent.  He described that right knee pain as 9/10.  
Examination found no limp.  There was mild quadriceps 
wasting.  There was no effusion.  The right knee range of 
motion was from 0 degrees to 115 degrees.  There was mild 
crepitus.  There was deep tenderness over the medial joint 
line.  McMurray's test was positive.  Anterior drawer and 
Lachman tests were negative.  There was no calf tenderness.  
There were no distal neurovascular problems.  Radiographs 
showed medial joints space fairly maintained in the right 
knee, although diminished.  The examiner provided an 
assessment of right knee derangement of the meniscus with 
possible osteoarthritis.  His options of arthroscopic surgery 
and total knee replacement were discussed.

A July 2000 VA medical report shows that the veteran 
preferred total knee replacement to arthroscopic surgery.

A September 18, 2000, VA medical report shows that the 
veteran underwent a right total knee replacement.  The 
veteran has been granted a rating of 100 percent as of 
September 18, 2000, which is currently in effect.  Therefore, 
the Board will consider whether a rating greater than 10 
percent was warranted for the period prior to September 18, 
2000.

The June 1993 rating decision which is the subject of this 
appeal assigned the veteran a 10 percent rating pursuant to 
Diagnostic Code 5257 for slight recurrent lateral 
instability.  The veteran stated at his personal hearing that 
his knee would go out three or four times per year.  However, 
the medical evidence does not demonstrate any ligamentous 
instability.  There is one diagnosis of probable ligamentous 
damage, however subsequent medical evidence found ligament 
integrity to be good.  The Board recognizes that the veteran 
used a cane to walk and wore a brace on the right knee, 
however the evidence shows that his instability while walking 
was also attributed to left knee, right ankle, and right 
great toe disabilities.  Therefore, the Board is unable to 
find more than slight recurrent lateral instability as the 
frequency of episodes of instability is found to be three or 
four times per year, those episodes were alleviated by the 
veteran sitting down for 30 minutes, and the medical 
examinations do not show instability.  Therefore, the Board 
finds that a rating greater than 10 percent is not warranted 
pursuant to Diagnostic Code 5257 for recurrent lateral 
instability.

Furthermore, the evidence does not show any ankylosis of the 
right knee or that the veteran had a dislocated semilunar 
cartilage with frequent episodes of locking pain and effusion 
into the joint.  While the veteran did complain of locking 
pain and effusion, and while the evidence does show a 
meniscal tear diagnosed and a probable torn cartilage 
diagnosed, the evidence does not show a dislocated semilunar 
cartilage.  Therefore, a rating greater than 10 percent is 
not warranted pursuant to those criteria.

However, the Board finds that an additional rating of 10 
percent is warranted for the veteran's right knee disability 
based upon X-ray evidence of arthritis and limitation of 
motion pursuant to Diagnostic Codes 5003 and 5261.  During 
the period prior to September 18, 2000, there was X-ray 
evidence of arthritis in the right knee.  The evidence also 
showed limitation of motion.  However, during the period 
prior to September 18, 2000, the veteran's level of 
limitation of motion was either noncompensable, and thus 
warranted a 10 percent rating pursuant to Diagnostic Code 
5003, or demonstrated limitation of extension to 10 degrees 
warranting 10 percent pursuant to Diagnostic Code 5261.  
Those ratings may not be combined.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).  However, one or the other of 
those ratings was present at any time during the period being 
evaluated.

Thus, the Board finds that an additional 10 percent rating 
pursuant to Diagnostic Code 5003-5061 is warranted.  However, 
the Board finds that the evidence does not reliably 
demonstrate that the veteran's extension was limited to 15 
degrees or that flexion was limited to 45 degrees, which 
would warrant a rating of 20 percent.  While a December 1992 
VA examination found limitation of extension to 30 degrees, 
evidence dated in August 1992 shows full extension and 
evidence dated in March 1993 shows full range of motion.  
Therefore, the Board finds that reading is not indicative of 
the veteran's condition during the period prior to September 
18, 2000, as the other evidence of record does not show 
limitation of extension of more than 10 degrees.  Thus, the 
Board finds that a rating of 20 percent is not warranted for 
limitation of motion as the majority of the readings, in fact 
all of the readings except that in December 1992, show 
limitation of extension of 10 degrees or less.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the veteran is able to achieve a nearly 
full range of motion before experiencing pain or any other 
documented functional impairment.  Therefore, the Board 
cannot find that functional impairment causes additional 
range of motion loss that would result in a higher 
evaluation.  Id., 38 C.F.R. §§ 4.40, 4.45 (2000).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is supports the grant of an additional 10 percent 
rating for arthritis and limitation of motion of the 
veteran's right knee.  Limitation of motion was specifically 
considered in that rating and excess motion was specifically 
considered in the rating already assigned due to recurrent 
lateral instability.  

While the evidence does show complaints of pain, 
incoordination, and fatigability, the Board finds that the 
level of disability of the veteran's right knee prior to 
September 18, 2000, is adequately compensated by the two 10 
percent ratings assigned.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

The veteran has asserted that his knee disability has forced 
him to limit his employment to three to four hours per day, 
or that it has forced him to stop employment.  These 
assertions can be viewed as raising the question of 
entitlement to an extra-schedular rating.  Spurgeon v. Brown, 
10 Vet App 194 (1997).

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO has not considered the 
applicability of § 3.321.  However, as was just noted, the 
Court has held that the Board may determine on its own that 
referral for consideration of an extra-schedular rating is 
not warranted.  Accordingly consideration of this question by 
the Board does not prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The veteran's knee disability did not require any periods of 
hospitalization in the period between 1992 and September 18, 
2000.  His contentions are to the effect that the disability 
causes marked interference with employment.  However, given 
the minimal findings of instability and limitation of motion, 
and the lack of functional impairment, the Board concludes 
that the record does not demonstrate that the disability 
causes marked interference with employment.

Accordingly, the Board finds that prior to September 18, 
2000, the criteria for an additional rating of 10 percent for 
the veteran's right knee disability pursuant to Diagnostic 
Code 5003 or Diagnostic Code 5261 were met, but an increased 
rating pursuant to Diagnostic Code 5257 was not warranted.  
Therefore, an additional 10 percent rating pursuant to 
Diagnostic Code 5003-5061 is warranted prior to September 18, 
2000.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.71, 4.71a, Plate II, Diagnostic Codes 5003, 5256-5261 
(2000).

II.  Entitlement to an increased (compensable) rating for a 
right great toe disability.

The veteran established service connection for residuals of a 
Swanson prosthesis of the right great toe by means of a 
September 1980 rating decision, which assigned a 
noncompensable disability rating.  That rating was continued 
by a June 1993 rating decision, which is the subject of this 
appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  As noted above, degenerative arthritis is 
evaluated pursuant to Diagnostic Code 5003 of the Schedule.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

For the purpose of rating disability from arthritis, the 
metatarsal and tarsal joints of the lower extremities are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f) (2000).

A rating great than 10 percent would be available for a great 
toe disability where the evidence showed amputation of the 
great toe with removal of the metatarsal head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5171 (2000).

A December 1992 VA examination shows that the veteran had a 
history of an injury to the right foot requiring a Swanson 
implant into the right great toe in 1976.  It had been 
functioning very well.  He complained of pain in the right 
foot in the toe area with cold and damp weather.  The veteran 
had pain in the toe and left ankle when walking, along with 
cold and damp weather, but the pain in the knees appeared to 
be so severe that it occupied more of his attention than the 
discomfort in the feet.  the veteran walked with a cane as a 
result of arthritis in his knees.  He had a scar from 
previous surgery in the toe.  Function was fairly good with 
full range of motion in the toe.  However, the toe had 50 
percent plantar flexion.  The examiner diagnosed an old 
fractured right great toe.

A January 1993 VA examination shows that a Swanson insert was 
made in the right great toe in 1977.  The veteran had 
apparently sustained a stress or fatigue fracture that led to 
the implant.  The range of motion in the great toe was normal 
on the left with 30 degrees of dorsiflexion and 20 degrees of 
plantar flexion.  On the right, where there was a Swanson 
implant, range of motion was 15 degrees of dorsiflexion and 
10 degrees of plantar flexion.

An April 5, 1994, VA radiology report of the right foot shows 
evidence of large cystic changes involving the proximal 
phalanx of the great toe as well as the distal first 
metatarsal bone.  Small calcification was seen in the same 
joint space medially.  The possibility of gout could not be 
entirely excluded.  The examiner provided an impression of 
cystic-like changes involving the first distal metatarsal as 
well as the proximal phalanx of the great toe, with 
degenerative changes.

An April 25, 1994, VA medical report shows that the veteran 
had pain in the right great toe across the metatarsal arch of 
the right foot.  He had a Swanson implant in the toe in 1987.  
He began having trouble recently in the area of the first 
metatarsal phalangeal joint of the right foot and pain across 
the metatarsal arch.  He had heavy calluses under the first 
metatarsal head.  He had some tenderness in the area of the 
great toe at the first metatarsal phalangeal joint and also 
some tenderness under the metatarsal head.  X-rays showed 
more chained absorption in the proximal phalanx of the great 
toes than would normally be expected.  Large metatarsal pads 
for the shoes were prescribed.  

In another report dated July 12, 1994, heavy leather shoes 
were recommended.  There was a scar on the right great toe 
that was well healed.  He was found to have "fairly good" 
metatarsal phalangeal joint movement.  The next alternative 
was listed as fusion of the toe.

At a September 1994 hearing, the veteran stated that he had 
constant pain in the right great toe and required shoes with 
a hard leather sole.  He stated that when he was on it and 
stopped to rest it was like somebody taking a needle and 
sticking it in the joints.

An October 1994 VA feet examination shows that the veteran 
had a prosthesis of the right great toe.  He complained that 
on walking down stairs or down hills, the toe locked.  There 
was limitation of motion on flexion and extension of the 
great toe to 5 degrees.  There were no effusions.  There were 
scars from previous surgery.  Cold, damp weather aggravated 
the pain.  The veteran stated that he could not walk more 
than half a mile because of knee and ankle problems.  Walking 
down stairs was particularly difficult.  The veteran walked 
with a slow purposeful gait, using a cane and wearing a brace 
on the right knee.

An October 1994 VA joints examination shows that the veteran 
had developed pain in the first metatarsal phalangeal joint 
or the big toe of the right foot in 1978, which was treated 
with an implant at the joint level.  He complained of pain in 
the big toe, particularly with any degree of activity.  

Recent X-rays showed that the implant had remained in good 
position in the big toe.  There were osteoporotic changes 
with cystic appearance adjacent to the implant in both the 
adjacent phalanges, but the joint space was fairly well 
maintained and the alignment was good.  Clinically, there was 
a suitable range of motion from 0 degrees of extension to 30 
degrees of dorsiflexion, which did permit him to walk with a 
reasonable gait.  No true plantar flexion was present.  There 
were no inflammatory signs in the big toe joint, and it 
appeared that he had achieved an overall good result from the 
surgical procedure.  

The examiner recommended mild medication, such as Tylenol, 
for treatment and felt that they should be sufficient.  The 
examiner diagnosed postoperative residuals of osteoarthritic 
changes of the first metatarsal phalangeal joint of the right 
foot.

An October 24, 1994, VA radiology report of the right foot 
showed evidence of osteoarthritic changes involving the first 
metatarsal phalangeal joint.  Cystic like changes were seen 
involving the distal first metatarsal bone as well as the 
proximal phalanx of the same toe.  Narrowing of the joint 
space was seen in the same area.  No definite evidence of 
fracture was seen.  The examiner provided an impression of 
osteoarthritic changes with cystic changes involving the 
right great toe.

A September 7, 1999, VA radiology report of the right foot 
showed gross multioculated cystic change involving the first 
metatarsal head in the proximal phalanx of the great toe.  No 
recent fracture or dislocation was demonstrated.  The 
examiner provided an impression of multioculated cystic 
appearance involving the first metatarsal head and the 
proximal phalanx of the great toe.  There were no interval 
findings of significance subsequent to the October 1994 
study.

A January 2001 VA feet examination shows that the veteran 
complained of a constant dull ache type of pain in the right 
great toe joint.  With increased time on his feet, the pain 
became worse, forcing him to get off of his feet.  He had 
pain, stiffness, swelling, increased heat, and erythema at 
the right great toe joint.  He had a lack of endurance due to 
the pain.  

Symptoms were present at rest but were worse with standing 
and walking.  With extended periods of time weight bearing 
and walking, the pain traveled to the other metatarsal heads 
and into the plantar arch area.  Since the surgery to place 
the prosthesis in 1978, the veteran had been treated with 
metatarsal pads, debridement of the callus, shoe modification 
of a stiff sole, and nonsteroidal anti-inflammatories.  He 
had been seen by an orthopedist in the past who had 
recommended fusion of the first right great toe joint.  The 
veteran stated that he experienced constant pain in the right 
great toe join.  

With increased weight bearing and walking, he had increased 
joint pain.  Precipitating factors were standing and walking.  
An alleviating factor was getting off of his feet.  Due to 
the right great toe joint pain, he was limited in the time he 
stood and walked.  He wore sneakers or shoes with a thick 
rubber sole and had metatarsal inserts.  He ambulated with a 
cane due to foot pain and was status post knee replacement.  
The metatarsal pad inserts helped only a little.  He had 
decreased the level of activity and the time he spent on his 
feet due the pain.

Physical examination found that the subtalar joint and 
midtarsal joint ranges of motion were pain-free and 
symmetrical.  Weight bearing revealed a rectus foot type 
bilaterally.  All toes except the right great toe were in 
rectus alignment.  The right hallux was dorsiflexed and 
abducted at the first right metatarsophalangeal joint.  
Dorsiflexion, plantar flexion, eversion, and inversion of the 
foot were within normal limits bilaterally except for the 
right great toe joint.  Range of motion was severely limited 
at the right great toe joint such that there was no active 
plantar flexion and only about 10 degrees of dorsiflexion.  

The first right metatarsophalangeal joint was painful 
throughout the range of motion.  Foot function was limited 
due to pain.  With repetitive standing and walking, he had 
pain.  This led to a lack of endurance.  There was painful 
motion at the first right metatarsophalangeal joint.  There 
was edema of the first right metatarsophalangeal joint.  He 
was functionally limited due to pain when he stood or walked.  
He had an apropulsive gait and walked with a cane and a noted 
limp.  He had bilateral first submetatarsal head tylomas and 
bilateral heel tylomas.  

There was a faint dorsal medial scar noted overlying the 
first right great toe joint.  On weight bearing, he had 
rectus foot with the right hallux dorsiflexed and abducted at 
the metatarsophalangeal joint.  He could not rise on the toes 
of his right foot without pain.  There was no claw foot, high 
arch, or hammer toes.  The examiner diagnosed status post 
hallux injury with Swanson implant in 1978 of the first right 
metatarsophalangeal joint with findings consistent with a 23-
year duration of an implant.

The Board finds that the criteria for entitlement to a rating 
of 10 percent are met.  The evidence clearly demonstrates X-
ray evidence of arthritis in the right great toe.  
Furthermore, the evidence shows that the right great toe has 
suffered limitation of motion, although the level of 
limitation of motion is noncompensable.  Therefore, pursuant 
to Diagnostic Code 5003, a rating of 10 percent is warranted 
because there is X-ray evidence of arthritis in a group of 
minor joints, with a noncompensable level of limitation of 
motion.

However, the Board finds that the criteria for an evaluation 
greater than 10 percent are not met.  The evidence does not 
show that the veteran's right great toe has been amputated 
with removal of the metatarsal head.  Therefore, a rating 
greater than 10 percent is not warranted.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
where the veteran is in receipt of the highest schedular 
evaluation for limitation of motion and a higher evaluation 
requires ankylosis, those regulations are not for 
consideration.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The rating schedule does not provide an evaluation 
in excess of 10 percent for limitation of motion of a toe, 
therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
are not for application.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 10 percent, but not 
greater, for residuals of a Swanson prosthesis of the right 
great toe are met and a rating of 10 percent is hereby 
granted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Codes 5003, 5171 (2000).


ORDER

Entitlement to a rating greater than 10 percent for a right 
knee disability, pursuant to Diagnostic Code 5257, prior to 
September 18, 2000, is denied.

Entitlement to an additional rating of 10 percent pursuant to 
Diagnostic Code 5003-5061 for the veteran's right knee 
disability, prior to September 18, 2000, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an increased rating of 10 percent, but not 
greater, for residuals of a Swanson prosthesis of the right 
great toe is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

